Citation Nr: 1427398	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to May 1987.  He died in January 2011, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death and accrued benefits.  Subsequent to that rating decision, jurisdiction was transferred to the RO in Los Angeles, California.

The appellant testified before the undersigned at a videoconference hearing in August 2013.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have a pending claim for VA benefits at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The disposition in this case is based on the application of relevant laws to the undisputed facts; therefore, VA's duties to notify and assist claimants, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, do not apply.  Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, there is no indication that pertinent evidence remains outstanding, or that further notice or assistance would have a reasonable possibility of substantiating the claim.

Legal Criteria and Analysis

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

Payment of accrued benefits requires that the Veteran or other payee had a claim for the underlying benefit pending at the time of death or that benefits had been awarded and unpaid at the time of death.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The Veteran's claims file does not reveal that there was a pending claim at the time of his death or that there were benefits that had been awarded and unpaid.  This was confirmed by the appellant at the August 2013 Board videoconference.

Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive.  As such, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant's theory of entitlement is that the Veteran's fatal multiple myeloma is the result of Agent Orange exposure while serving in Guam.  VA has developed specific procedures to determine whether a veteran was exposed to herbicides in locations other than in Vietnam or near the DMZ in Korea.  VA's updated Adjudication Procedure Manual, M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P)  Service via e-mail and a review be requested of the Department of Defense's ('DoD') inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

The claims file does not include the Veteran's service personnel records showing the places of his service.  Such records are relevant to the claim, and VA has a duty to obtain them.  38 U.S.C.A. § 5103A(a)-(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records showing the locations of his service and duties, and associate the records with the claims file.  

Efforts to obtain these records must continue until they are received, unless it is reasonably certain that they do not exist or further efforts would be futile.

If any records cannot be obtained, advise the appellant, tell her what efforts were made to get the records, and what further actions will be taken on the claim.

2.  Thereafter, undertake the development required to verify herbicide exposure in Guam as claimed by the appellant.  See M21-1MR, Part IV.ii.2.C.10 

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


